Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Madison Brooks appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error and affirm for the reasons stated by the district court. United States v. Brooks, No. 0:02-cr-01173-JFA-2 (D.S.C. Apr. 28, 2009). Brooks’ claim that the court could have resentenced him below the Sentencing Guidelines is foreclosed by this court’s opinion in United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert denied, — U.S. —, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.